    Case 4:19-cv-00099-DN-PK Document 19 Filed 01/06/21 PageID.107 Page 1 of 4




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH


    VERELYN MARVIN YOUNG, et al.,                              MEMORANDUM DECISION AND
                                                               ORDER GRANTING REQUEST
                               Plaintiffs,                     FOR LIMITED JURISDICTIONAL
                                                               DISCOVERY
    v.

    BRIDGESTONE AMERICAS TIRE                                  Case No. 4:19-cv-00099-DN-PK
    OPERATIONS, LLC,
                                                               District Judge David Nuffer
                               Defendant.


           This action arises from an automobile accident allegedly caused by a vehicle’s driver-side

tire suffering a catastrophic de-tread event. 1 Plaintiffs assert claims against Defendant for strict

products liability and negligence. 2 Defendant seeks dismissal of Plaintiffs’ Complaint for lack of

personal jurisdiction and requests leave to conduct limited jurisdictional discovery (“Motion”). 3

Plaintiffs oppose the Motion, including the request for limited discovery, arguing that specific

personal jurisdiction over Defendant exists based on the Complaint’s allegations and a stream of

commerce theory. 4

           Because discovery will assist both parties in addressing the specific personal jurisdiction

issue raised by Defendant’s Motion, Defendant’s request for leave to conduct limited

jurisdictional discovery 5 is GRANTED. The parties are given leave to conduct discovery, limited


1
    Plaintiffs’ Original Complaint (“Complaint”) ¶¶ 5.3-5.4 at 9, docket no. 2, filed Nov. 26, 2019.
2
    Id. ¶¶ 6.1-6.14 at 9-12.
3
 Defendant Bridgestone Americas Tire Operations, LLC’s Motion to Dismiss for Lack of Personal Jurisdiction and
Request for Jurisdictional Discovery (“Motion”), docket no. 11, filed Mar. 17, 2020.
4
 Plaintiffs’ Response to Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction (“Response”), docket
no. 12, filed Apr. 13, 2020.
5
    Motion at 5.
    Case 4:19-cv-00099-DN-PK Document 19 Filed 01/06/21 PageID.108 Page 2 of 4




to the issue of specific personal jurisdiction, for a period of 90 days. The remainder of

Defendant’s Motion 6 is MOOT. Defendant may file a renewed motion to dismiss for lack of

personal jurisdiction, if appropriate, following the completion of the permitted jurisdictional

discovery.

                                              DISCUSSION

            Plaintiffs’ Complaint includes 71 separately numbered allegations regarding personal

jurisdiction. 7 Defendant requests leave to conduct limited discovery to refute these allegations

and determine “whether the Plaintiffs can establish any specific connection between any actions

by [Defendant], the specific product at issue, and the accident that forms the basis of Plaintiffs’

cause of action.” 8 Defendant supports its Motion with the Declaration of Brian J. Queiser

(“Queiser Declaration”), 9 which asserts that the subject tire was designed in Akron, Ohio, and

was manufactured in Joliette, Quebec, Canada. 10 The Queiser Declaration also asserts facts

regarding the general process by which Defendant’s tires are distributed after they are

manufactured, as well as facts regarding Defendant’s business activities in Utah. 11

            Defendant argues that its general distribution process and limited business activities in

Utah strongly suggest that the subject tire was not sold in Utah and that Plaintiff’s claims do not

arise out of Defendant’s activities in Utah. 12 The Queiser Declaration states that there are rarely




6
    Docket no. 11, filed Mar. 17, 2020.
7
    Complaint ¶¶ 3.1-3.71 at 3-8.
8
    Motion at 5.
9
    Docket no. 11-1, filed Mar. 17, 2020.
10
     Id. ¶¶ 6, 10 at 2-3.
11
     Id. ¶¶ 9-16 at 3-4.
12
     Motion at 2, 11.



                                                                                                        2
 Case 4:19-cv-00099-DN-PK Document 19 Filed 01/06/21 PageID.109 Page 3 of 4




records for tracing the distribution of a specific tire. 13 Because of this, Defendant may not be in

possession of the evidence it seeks to refute Plaintiff’s jurisdictional allegations.

            Defendant’s request for jurisdictional discovery differs from the usual case. Requests for

jurisdictional discovery are often raised by a plaintiff in response to a defendant’s motion that is

supported by evidence showing a lack of forum-related activity to support personal jurisdiction.

This is because it is a plaintiff’s burden to establish personal jurisdiction over a defendant, 14 and

the plaintiff generally is not in possession of evidence regarding the defendant’s forum-related

activities to adequately dispute the defendant’s evidence.

            Nevertheless, the Queiser Declaration is sufficient to suggest that evidence may exist to

refute Plaintiff’s jurisdictional allegations, and that Defendant may not be in possession of such

evidence. It is appropriate to permit Defendant the opportunity to discover and present such

evidence to challenge Plaintiff’s allegations of personal jurisdiction. If Defendant presents such

evidence, Plaintiffs may not rest on the Complaint’s allegations. “The allegations in the

complaint [are] taken as true [only] to the extent they are uncontroverted by the defendant’s

affidavits.” 15 Rather, Plaintiffs must present evidence showing that the exercise of specific

personal jurisdiction over Defendant is appropriate. And “[i]f the parties present conflicting

affidavits, all factual disputes must be resolved in the plaintiff’s favor, and the plaintiff’s prima

facie showing is sufficient notwithstanding the contrary presentation by the [defendant].” 16

Therefore, permitting discovery will assist both parties in addressing the personal jurisdiction




13
     Queiser Declaration ¶ 13 at 4.
14
  Wenz v. Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995) (citing McNutt v. Gen. Motors, 298 U.S. 178, 189
(1936)).
15
     Id. (internal quotations omitted).
16
     Id. (internal quotations omitted).



                                                                                                                 3
 Case 4:19-cv-00099-DN-PK Document 19 Filed 01/06/21 PageID.110 Page 4 of 4




issue raised by Defendant’s Motion. It is reasonable that through the exercise of due diligence,

discovery limited to the issue of specific personal jurisdiction will be completed within 90 days.

           If appropriate, after the completion of the limited jurisdictional discovery, Defendant may

file a renewed motion to dismiss for lack of personal jurisdiction. If Defendant files a renewed

motion to dismiss, the following authorities may assist the parties in refining their legal

arguments regarding the requirements for establishing specific personal jurisdiction:

           •    Memorandum Decision and Order Granting Motion to Dismiss, VidAngel, Inc.
                v. Sullivan Entm’t Grp., Inc. et al., No. 2:17-cv-00989-DN (D. Utah), ECF no.
                129, filed July 27, 2018; and

           •    Memorandum Decision and Order Denying BWI North America, Inc.’s
                Motion to Dismiss Plaintiff’s First Amended Complaint, Spencer v.
                Harley-Davidson, Inc. et al., No. 2:16-cv-00427-DBB-JCB (D. Utah), ECF
                no. 118, filed Aug. 20, 2018.

                                                ORDER

           IT IS HEREBY ORDERED that Defendant’s request for leave to conduct limited

jurisdictional discovery 17 is GRANTED. The parties are given leave to conduct discovery,

limited to the issue of specific personal jurisdiction, for a period of 90 days. The remainder of

Defendant’s Motion 18 is MOOT. Defendant may file a renewed motion to dismiss for lack of

personal jurisdiction, if appropriate, following the completion of the limited jurisdictional

discovery.

           Signed January 6, 2021.

                                                 BY THE COURT


                                                 _____________________________
                                                 David Nuffer
                                                 United States District Judge

17
     Motion at 5.
18
     Docket no. 11, filed Mar. 17, 2020.



                                                                                                     4
